        Case: 3:19-cv-01061-jdp Document #: 29 Filed: 06/14/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DONALD P. HOUSE,

                              Plaintiff,                                  ORDER
        v.
                                                                       19-cv-1061-jdp
 MS. P. DEROUIN and MS. S. PLASCH,

                              Defendants.


       Plaintiff Donald P. House, appearing pro se, is a former inmate at the Wisconsin

Department of Corrections’ Chippewa Valley Correctional Treatment Facility. House

contended that facility staff violated his First Amendment right to practice his religion by

blocking him from participating in any religious activities for a period of time while he was

completing a “behavior contract.” Defendants filed a motion for summary judgment based on

House’s failure to exhaust the administrative remedies for his claims; I granted the motion

after House failed to respond. Dkt. 22. Judgment was entered on October 30, 2020.

       Months after dismissal of the case, House wrote to the court seeking either to reopen

the case or to file a late appeal. In a May 4, 2021 order, I denied House’s motion for an

extension for time to file an appeal and I told him that he remained free to file a formal motion

for relief from judgment under Federal Rule of Civil Procedure 60. Dkt. 27. House has

responded by submitting a letter saying that he did not receive all of the filings in this case

following his transfer from DOC custody to a county jail (House is currently incarcerated at

Stanley Correctional Institution). Dkt. 28. He also says that he would like “to pursue this case

because [his] 1st Amendment rights were violated regardless of administrative remedies [his]
         Case: 3:19-cv-01061-jdp Document #: 29 Filed: 06/14/21 Page 2 of 2




rights were violated. Also the administrative remedies went as far as the person in whom this

case is all about.” Id.

        I will direct the clerk of court to send House a copy of the docket sheet so that he can

request copies of any documents he is missing. As for his request to reopen the case, he hasn’t

given the court reason to do so, so I will deny his motion. This court is required to dismiss a

case like House’s when the plaintiff fails to exhaust his administrative remedies,

42 U.S.C. § 1997e(a), and House agrees that he did not fully exhaust his remedies. If what

House is saying is that defendants interfered with his ability to exhaust his administrative

remedies, he should file a Rule 60 motion explaining exactly how he was blocked from

completing the grievance process.



                                            ORDER

        IT IS ORDERED that plaintiff Donald P. House’s motion to reopen the case, Dkt. 28,

is DENIED.

        Entered June 14, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
